Prison. The district court is afforded considerable discretion in imposing a
                sentence, and its determination will not be disturbed absent an abuse of
                discretion.   Randell v. State, 109 Nev. 5, 8, 846 P.2d 278, 280 (1993).
                Abuse of discretion will be found only when the record shows "prejudice
                resulting from consideration of information or accusations founded on
                facts supported only by impalpable or highly suspect evidence."      Silks v.
                State, 92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976). Appellant does not
                argue that the district court relied on impalpable or highly suspect
                evidence; therefore, we conclude the district court did not abuse its
                discretion.
                              Third, appellant contends that her sentence was
                disproportionate to the facts and circumstances of the case and to the
                sentences imposed on her codefendants, constituting cruel and unusual
                punishment. A sentence that falls within the statutory guidelines is not
                considered cruel and unusual unless the statute is unconstitutional or the
                sentence is "so unreasonably disproportionate to the offense as to shock
                the conscience."   Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284
                (1996) (internal quotation marks omitted). There is no legal requirement
                that codefendants be sentenced to identical terms.   Nobles v. Warden, 106
                Nev. 67, 68, 787 P.2d 390, 391 (1990) (emphasizing that "sentencing is an
                individualized process").
                              Appellant does not allege that the relevant statutes are
                unconstitutional, and her sentence falls within the statutory guidelines.
                See NRS 193.130(2)(c); NRS 205.270(1)(a). The instant offense involved
                appellant taking a wallet, as her codefendants distracted the victim, and
                then backing a vehicle into a bystander as she fled the scene. We conclude
                that the sentence imposed is not unreasonably disproportionate to the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                                                                                WIC
                offense and therefore does not constitute cruel and unusual punishment.
                Accordingly, we
                            ORDER the judgment of the conviction AFFIRMED.




                                                                              J.
                                                   Hardesty



                                                   Parraguirre


                                                                              J.



                cc:   Hon. Steven P. Elliott, District Judge
                      Michael V. Roth
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A